DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent March 30, 2021, claim(s) 1-6 is/are pending in this application; of these claim(s) 1, 2, and 3 is/are in independent form.  Claim(s) 1-6 is/are currently amended.

Response to Amendment
	The amendments to the Abstract, Specification, Drawings, and Claims are acknowledged and have been entered into the record.

Drawings
The drawings were received on March 30, 2021.  These drawings are accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 13 lines 15-27, filed March 30, 2021, with respect to the Drawings have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn.

Applicant’s arguments, see page 14 lines 9-18, filed March 30, 2021, with respect to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn.
Applicant’s arguments, see page 14 lines 19 – page 16 line 9, filed March 30, 2021, with respect to claims 1-6 (under 35 U.S.C. § 101) have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn.
Applicant's arguments filed March 30, 2021 regarding claims 1-2 have been fully considered but they are not persuasive.  See the updated rejection that addresses the amended claim limitations.
Applicant’s arguments, see page 17 line 26 – page 18 line 2, filed March 30, 2021, with respect to the rejection(s) of claim(s) 3-4 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection of claims 3 and 4 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claim 3 in view of 35 U.S.C. § 112(a) because the scope of the claim encompasses new matter.  The new matter is what the Applicant’s disclosure teaches away from (see Applicant’s Tables 1 and 2 and Figures 3-13).  Claims 4 is not rejected under 35 U.S.C. § 112(a).
	Applicant’s arguments, see page 17 line 26 – page 18 line 2, filed March 30, 2021, with respect to claims 5 and 6 have been fully considered and are persuasive.  The rejection of claims 5 and 6 has been withdrawn.  Claims 5 and 6 are not rejected under 35 U.S.C. § 112(a).

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “8824.1” which appears to be a typographical error.  For the purpose of examination, the Examiner assumes that “8p24.1” was intended, as in the independent claim 3.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The claim recites “… selecting the FOLFIRI regimen is selected when…” This phrase contains a typographical error.  The Examiner suggests amending the claim to “… selecting the FOLFIRI regimen when…”  For the purpose of examination, the Examiner assumes the claim was intended to recite “…selecting the FOLFIRI regimen when…” similar to the phraseology of Applicant’s amendment to claim 6.  Appropriate correction is required.

Allowable Subject Matter
Claim 4 and 5 would be allowable if rewritten to overcome the objection, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There are scenarios where a contingent limitation in a claim may not have patentable weight, according to MPEP § 2111.04(I).  However, for claims 4-6 of the between either a FOLFOX regimen or a FOLFIRI regimen,” which limits the dependent claims to a narrower set of possibilities:  Specifically, the Examiner is interpreting claims 3-6 according to the following matrices of possibilities:

As to claim 3:

Copy Number Gained
Copy Number NOT gained
Treating with FOLFOX
Encompassed by claim 3
Encompassed by claim 3
Treating with FOLFIRI
Encompassed by claim 3
Encompassed by claim 3


	As to claims 4-6, the contingent limitations recite correlations such that the claims are limited to only two matrix cells:

Copy Number Gained
Copy Number not Gained
Treating with FOLFOX
Not within claim 4’s scope
Encompassed by claim 4
Treating with FOLFIRI
Encompassed by claim 4
Not within claim 4’s scope



Copy Number NOT gained
Copy Number Gained
Treating with FOLFOX
Not within claim 5’s scope
Encompassed by claim 5
Treating with FOLFIRI
Encompassed by claim 5
Not within claim 5’s scope



Specific gain and loss
Not specific gain and loss
Treating with FOLFOX
Encompassed by claim 6
Not within claim 6’s scope
Treating with FOLFIRI
Not within claim 6’s scope
Encompassed by claim 6


(Note the matrix above does not include every limitation in the claims, and is just intended to provide guidance on how the Examiner interprets the contingent limitations.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim 3 recites a method of treatment on the basis of whether a specific copy numbers of specific chromosomal regions are gained or not.  However, claim 3 does not specifically recite when to administer FOLFOX and when to administer FOLFIRI.  Therefore, the broadest reasonable interpretation of independent claim 3 includes selecting the FOLFOX vs. FOLFIRI regimen opposite to the limitations in the dependent claims 4-6.  This is contrary to Applicant’s Tables 1-2 and Figures 3-13, which do not support the opposite of claims 4-6.  Instead the Applicant has support for claims 4-6 but teaches away from the opposite of claims 4-6.  The Examiner suggests limiting claim 3 to include only treatments encompassed by the disjunctive combination of claims 4, 5, or 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the following reference, hereinafter referred to as “Leon”:  G Leon, Leticia, Elisa Giovannetti, Kees Smid, Bart PP van Houte, Axel R Hanauske, Giuseppe Giaccone, and Godefridus J Peters. "DNA copy number profiles correlate with outcome in colorectal cancer patients treated with fluoropyrimidine/antifolate-based regimens." Current drug metabolism 12, no. 10 (2011): 956-965.

	As to claim 1, Leon teaches a method of detecting a gain in a copy number of at least one region among 7q34, 8q24.1, 8q24.2, 8q24.1-q24.2, 13q12.2, 13q14.11 in a colorectal cancer patient (the preamble has little patentable weight), comprising:
obtaining a genomic DNA sample from a patient having colorectal cancer (Leon, title: DNA from colorectal cancer patients); 
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue); and
detecting whether there is a gain in copy number (Leon, title: DNA copy number from cancer patients) in at least one region among 7q34 (this element is claimed in the alternative and does not need to be mapped), 8q24.1 (this element is claimed in the alternative and does not need to be mapped), 8q24.2 (Leon page 958, column 2 line 17-24: the region is 8q24.21, which is a sub-range species of the claimed genus range), 8q24.1-q24.2 (Leon page 958, column 2 line 17-24: the region is 8q24.21, which is a sub-range species of the claimed genus range), 13q12.2 (this element is claimed in the alternative and does not need to be mapped), and 13q14.11 (this element is claimed in the alternative and does not need to be mapped).

As to claim 2, Leon teaches a method of detecting a gain in a copy number of 7p15.3 region and an absence of a gain of copy number of 8q24.1 region in a colorectal cancer patient (the preamble has little patentable weight; note that this particular claim makes no mention of FOLFOX vs. FOLFIRI treatments), comprising:
obtaining a genomic DNA sample from a patient having colorectal cancer (Leon, title: DNA copy number from colorectal cancer patients);
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue);
detecting whether there is a gain in copy number of 7p15.3 region and the absence of a gain in copy number of 8q24.1 (the Examiner interprets that detecting “whether there is a gain” is not limited to detecting “that there is a gain”; therefore, see Leon title because, by definition, “comparative genomic hybridization” comprises detection of chromosomal gain or loss of each large chromosomal band using an array of hybridization probes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dionigi, Adriana, Carla Facco, Maria Grazia Tibiletti, Barbara Bernasconi, Cristina Riva, and Carlo Capella. "Ovarian metastases from colorectal carcinoma: Clinicopathologic profile, immunophenotype, and karyotype analysis." American journal of clinical pathology 114, no. 1 (2000): 111-122
Pertinence: page 118 Table 4 case 20a teaches that a tumor karyotype includes a gain in copy number of the entire chromosome 7 and a loss of the entire chromosome 8.

The following art has previously been made of record:

Smith, David Hersi, et al. "Mechanisms of topoisomerase I (TOP1) gene copy number increase in a stage III colorectal cancer patient cohort." PloS one 8.4 (2013): e60613.
Pertinence: copy number variation at 20q12-q13.1 in colorectal cancer.

González-González, María, et al. "Association between the cytogenetic profile of tumor cells and response to preoperative radiochemotherapy in locally advanced rectal cancer." Medicine 93.26 (2014).
Pertinence: copy number gain 8q and 20q predicting response to chemotherapy in rectal cancer.

US 2011/0105341 A1: pertinent because it corresponds the WIPO document WO 2011056489 A2.

US 2017/0283884 A1: pertinent because of biomarkers for irinotecan and oxaliplatin, among others.

US 2011/0165577 A1:  pertinent because of biomarkers for selection of colorectal cancer patients for neo-adjuvant treatment including FOLFOX and FOLFIRI regiments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.